Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 was filed before the first actions on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Driving Assistance Device and Method which judges a target object based on neighboring objects”. Or alternatively “Judgement of a target object relative to its neighbors performed independent of prior map information by a vehicle”
The current title, while encompassing the invention, is not clearly indicative of the disclosed invention in that a “driving assistance device” (and method) is a large category of inventions which would have a wide range of different structures, methods of operation, and results (the “assistance” provided) as such the title doesn’t provide any indication of the disclosed subject matter beyond the general field of use (e.g. a GPS/display, turn light indicator, cruise control systems would all be “driving assistance” devices but they all are unrelated in terms of structure, operation, and the “assistance” they provide). The suggested title above while longer provides generalized language which indicated that this device/method includes judging a target object based on a plurality (first and second) neighboring objects. The second alternative title provides another way of generalizing the independent claims and additionally discloses a feature/improvement of the device/method (that a digital map isn’t required from specification paragraph [0009]).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1 and 12 a “first neighboring object” which is judged by “means of the driving assistance device”. This “means of the driving assistance device” can be interpreted as (I) in that it is the “driving assistance device” (i.e. processor and memory) are doing the judging or (II) as  parts/subcomponents of the “driving assistance device” which is doing the judging. It is because of the ambiguity of the currently language and the second possible interpretation which leads to a 112(f) interpretation. Rewriting the claim element to avoid use of the term “means” and/or make explicitly clear what parts of the device are performing what function would help to overcome/prevent this 112(f) interpretation.
Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 and 12 limitations of “means of the driving assistance device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear reference to any examples of what the “means” are was found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-11 are rejected under 112(b) due to their dependency on claim 1 and the at issue 112(f) interpretation and lack of clear teaching for the “means”. Any amendment/re-writing of claim 1 which fixes the 112(f) issue/112(b) rejection would also by extension fix this 112(b) rejection of claims 2-11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a device.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The device in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of receiving history data about objects (e.g. other vehicles on the road) and.  This is equivalent to a driver looking at other cars on the road, at two different points in time, making a “judgement” a car in front of them in view of other cars on the road. For example judging the driving a lead car (object-of-interest) by see how it drifts left or right to vehicles (first and second neighboring objects) in neighboring lanes and judging based on how much the lead vehicle drifts if the driver is impaired/distracted, etc.  Notably, the claim does not positively recite any limitations regarding any sort of driving assistance features (no control of a vehicle, warning, etc is recited currently) .
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the device is a “driving assistance device”, there are no limitations in the body of the claim that recite any sort of “assistance”.  The “acquiring” of data is recited generally/abstract in that the data is “acquired” no details as to the sensor configuration/how exactly the data is acquired. Thus the “acquiring” step/function is insignificant pre-solution (data gathering) activity. The only physical components claimed in the “device” are a processor and memory (i.e. a generalized computer).
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of judging are performed by a “processor” running instructions from a memory, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving and performing determinations/calculations on data are principles functions of processors and memories as recited in claim 1. 
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Regarding Claims 2-11 these dependent claims all recite further limitations concerning the abstract data calculation/determinations. Thus they fail satisfy the requirements for U.S.C 101.
Claims 12 is a method version of claim 1, it’s analysis is identical claim 1 as to why it fails to satisfy the requirements for 101.
Put most succinctly while the claims recite a “driving assistance” device/method there are no limitations that currently described/directed to what this “driving assistance” is. Currently the claims recite that data is acquired and determinations/calculations done on that data, these determinations/calculations are never claimed to be used in any sort of control (driving assistance) step/function. While the judgements/information the data represents may be specific, purely abstract data determinations/calculation alone doesn’t/cannot satisfy the requirements of U.S.C 101.
Allowable Subject Matter
Claims 1-12 would be allowed if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and the rejection(s) under 35 U.S.C 112(b) set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: No prior art was found to teach the first and second neighbor object history and overlap detection/judgement as claimed in the independent claims.
The closest piece of prior art found is DE 102016118497 A1. It teaches a method/system of determining lane boundaries based on calculation of calculation/analysis of trajectories of surrounding vehicles. It includes teaches of determining distances between trajectory paths, i.e. a form of “relative” position information of a object of interest and neighboring objects. However (I) all external objects are treated the same, as such it fails to teach the specific analysis of an object of interest based on two external objects and (II) paragraph [0012] discloses that improvement/that each external object is treated as independent of the others, further teaching away from analysis of a first object of interest based on two external objects. Thus while at first glance of the abstract and figures of the document it appears similar to applicants disclosed method, the analysis performed on the objects has different underlying principles than the applicants.
	Another piece of very pertinent art is US 20200312148 A1, Hamada et al, is a publication also listing Mitsubishi as the assignee and appears to have some of same inventors listed as the current application. The publication teaches external objects/object of interest recognition, however there are not teachings as to a determination/use of overlap of neighboring objects. While there are embodiments which include multiple (first and second) neighboring objects these objects are determined relative to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130253815 A1; US 20150025789 A1; DE 102016118497 A1; US 20180194280 A1; US 20190322275 A1; US 20200312148 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661